COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-18-00022-CV


DENTON TRANSITIONAL LTCH,                                          APPELLANT
L.P., D/B/A INTEGRITY
TRANSITIONAL HOSPITAL

                                        V.

TRUE HEALTH DIAGNOSTICS,                                            APPELLEE
LLC

                                    ------------

          FROM THE 393RD DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 16-06430-393

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                   ------------

      On May 4, 2018, we notified appellant that its brief had not been filed as

required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated that we could dismiss the appeal for want of prosecution

unless appellant filed with the court within ten days an appellant’s brief and a

      1
      See Tex. R. App. P. 47.4.
motion reasonably explaining the failure to file an appellant’s brief and the need

for an extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). We have not

received any response.

      Because appellant has failed to file a brief after having been given an

opportunity to provide a reasonable explanation for the failure, we dismiss the

appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.



                                                    PER CURIAM

PANEL: PITTMAN, J.; SUDDERTH, C.J.; and BIRDWELL, J.

DELIVERED: June 14, 2018




                                     2